THE FEDERAL HOME LOAN BANK
OF NEW YORK
AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT DEFINED BENEFIT & DEFINED CONTRIBUTION BENEFIT
EQUALIZATION PLAN

Effective as of January 1, 2017

TABLE OF CONTENTS

Article

                1.    
Definitions
  Page 3   2.    
Membership
  Page 6   3.    
Amount and Payment of Retirement Plan Component
  Page 7   4.    
Amount and Payment of Defined Contribution Plan Component
  Page 10   5.    
Source and Methods of Payments
  Page 14   6.    
Designation of Beneficiaries
  Page 15   7.    
Administration of the Plan
  Page 16   8.    
Amendment and Termination
  Page 18   9.    
General Provisions
  Page 19

SUPPLEMENTAL EXECUTIVE RETIREMENT DEFINED BENEFIT & DEFINED CONTRIBUTION BENEFIT
EQUALIZATION PLAN

INTRODUCTION

The purpose of this Supplemental Executive Retirement Defined Benefit & Defined
Contribution Benefit Equalization Plan (“Plan”) is to provide to certain
employees of the Federal Home Loan Bank of New York (“Bank”) the benefits which
would have been payable under the Comprehensive Retirement Program of the
Financial Institutions Retirement Fund, and benefits equivalent to the matching
contributions, regular account contributions (after-tax) and 401(k) account
contributions (pre-tax) which would have been available under the Defined
Contribution Plan , but for the limitations placed on benefits and contributions
for such employees by Sections 401(a)(17) , 401(k)(3)(A)(ii), 401(m), 402(g) and
415 of the Internal Revenue Code of 1986, as amended.

The Plan is unfunded and all benefits payable under this Plan shall be paid
solely out of the general assets of the Bank. No benefits under this Plan shall
be payable by the Financial Institutions Retirement Fund or its assets or by the
Defined Contribution Plan or its assets.

Article 1. Definitions

When used in the Plan, the following terms shall have the following meanings:

1.01 “Actuary” means the independent consulting actuary retained by the Bank to
assist the Committee in its administration of the Plan.

1.02 “Bank” means the Federal Home Loan Bank of New York and each subsidiary or
affiliated company thereof which participates in the Plan.

1.03 “Beneficiary” means the beneficiary or beneficiaries designated in
accordance with Article 5 of the Plan to receive the benefit, if any, payable
upon the death of a Member of the Plan.

1.04 “Board of Directors” means the Board of Directors of the Bank.

1.05 “Committee” means the Nonqualified Plan Committee appointed by the Board of
Directors.

1.06 “IRC” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.

1.07 “IRC Limitations” mean the cap on compensation taken into account by a plan
under IRC Section 401(a)(17) , the limitations on 401(k) contributions necessary
to meet the average deferral percentage (“ADP”) test under IRC
Section 401(k)(3)(A)(ii), the limitations on employee and matching contributions
necessary to meet the average contribution percentage (“ACP”) test under IRC
Section 401(m), the dollar limitations on elective deferrals under IRC
Section 402(g), and the overall limitations on contributions and benefits
imposed on qualified plans by IRC Section 415, as such provisions may be amended
from time to time, and any similar successor provisions of federal tax law.

1.08 “Member” means any person included in the membership of the Plan as
provided in Article 2.

1.09 “Plan” means The Federal Home Loan Bank of New York Supplemental Executive
Retirement Defined Benefit & Defined Contribution Benefit Equalization Plan, as
set forth herein and as amended from time to time.

1.10 “Plan Administrator” shall be the Director of Human Resources of the Bank
or a designee.

1.11 “Retirement” means and refers to the Separation from Service of a Member
under circumstances entitling the Member to a benefit from and under the terms
of the Retirement Fund.

1.12 “Retirement Fund” means the Pentegra Defined Benefit Plan for Financial
Institutions, a qualified and tax-exempt defined benefit pension plan and trust
under IRC Sections 401(a) and 501(a), and the governing Retirement Fund thereof,
as adopted by the Bank.

1.13 “Retirement Plan Component” means and refers to the provisions of
Article 3, which is and shall be deemed to be a separate plan within the Federal
Home Loan Bank of New York Supplemental Executive Retirement Defined Benefit &
Defined Contribution Benefit Equalization Plan.

1.14 “Separation from Service” has the meaning set forth in Section 1.409A-1(h)
of the Regulations promulgated under IRC Section 409A.

1.15 “Defined Contribution Plan Component” means and refers to the provisions of
Article 4, which is and shall be deemed to be a separate plan within the Federal
Home Loan Bank of New York Supplemental Executive Retirement Defined Benefit &
Defined Contribution Benefit Equalization Plan.

1.16 “Defined Contribution Plan” means the Pentegra Defined Contribution Plan
for Financial Institutions, a qualified and tax-exempt defined contribution plan
and trust under IRC Sections 401(a) and 501(a), as adopted by the Bank.

1.17 “Unforeseeable Emergency” has the meaning set forth in
Section 1.409A-3(i)(3)(i) of the Regulations promulgated under IRC Section 409A
or as amended. Under current regulations, an Unforeseeable Emergency means a
severe financial hardship of the Member resulting from an illness or accident of
the Member, the Member’s spouse, the Member’s beneficiary, or the Member’s
dependent (as defined in Code Section 152(a), without regard to Code
Sections 152(b)(1), (b)(2) and (d)(1)(B)); loss of the Member’s property due to
casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance); imminent foreclosure of or eviction from the
Member’s primary residence; the need to pay for medical expenses, including
non-refundable deductibles, as well as for the costs of prescription drug
medication; the need to pay for the funeral expenses of a spouse or a dependent
(as defined in Code Section 152(a)) or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Member.

Article 2. Membership

2.01 Each employee of the Bank who is included in the membership of the
Retirement Fund shall become a Member of the Plan and of the Retirement Plan
Component of the Plan on the later of (i) the date on which the Committee shall
determine, in its sole and absolute discretion, that the employee is eligible to
participate in the Plan who is an officer at the rank of Vice President or
higher and received compensation in excess of the IRC Limitations as defined in
Section 1.07 of the Plan in three (3) calendar years in a period of five
(5) consecutive calendar years and (ii) the earliest date on which a benefit
under the Retirement Fund is limited by IRC Section 401(a)(17) or 415. If, on
the date that payment of a Member’s benefit from the Retirement Fund commences,
the Member is not entitled to receive a benefit under Article 3.01 of the Plan,
his membership in the Retirement Component of the Plan shall terminate on such
date.

2.02 Each employee of the Bank who is included in the membership of the Defined
Contribution Plan shall become a Member of the Plan and of the Defined
Contribution Plan Component of the Plan on the later of (i) the date on which
the Committee shall determine, in its sole and absolute discretion, that the
employee is eligible to participate in the Plan and (ii) the earliest date on
which he is credited with an elective contribution addition under Section 4.01
of the Plan.

2.03 Notwithstanding any other provision of this Plan to the contrary, the
Committee, in its sole and absolute discretion, shall exclude from membership
and participation in the Plan any employee who is not one of a select group of
management and highly compensated employees, or who does not meet such criteria
and requirements for membership in the Plan as the Committee shall fix and
determine.

Article 3. Amount and Payment of Retirement Plan Component

3.01 The amount, if any, of the annual benefit payable to or on account of a
Member pursuant to the Retirement Plan Component of the Plan shall equal
(i) minus (ii), but not less than zero, as determined by the Committee, where:

(i) is the annual benefit (as calculated by the Retirement Fund on the basis of
the form of payment elected under the Retirement Fund by the Member) that would
otherwise be payable to or on account of the Member by the Retirement Fund under
the Retirement Fund if the provisions of the Retirement Fund were administered
(A) without regard to the limitations imposed by Sections 401(a)(17) and 415 of
the IRC; and (B) as if (x) the applicable annual salary rate did not exclude
overtime and incentive compensation payments; and (y) the applicable benefit
multiplier used to calculate a Member’s total pension benefit was 2%; and

(ii) is the annual benefit (as calculated by the Retirement Fund on the basis of
the

form of payment elected under the Retirement Fund by the Member) that is payable
to or on account of the Member by the Retirement Fund under the Retirement Fund
after giving effect to any reduction of such benefit required by the limitations
imposed by Sections 401(a)(17) and 415 of the IRC and otherwise determined in
accordance with the terms of the Retirement Fund as it may be amended from time
to time.

For purposes of this Section 3.01, “annual benefit” includes any benefits the
Bank has elected to provide its employees under the Retirement Fund and shall be
in the form of a life annuity within the meaning of Section 1.409A-2(b)(2)(ii)
of the Regulations promulgated under IRC Section 409A. The Retirement Fund in
effect upon the date of hire, as amended, establishes the qualified retirement
benefit for each employee.

3.02 Unless the Member elects an optional form of payment under this Article 3
pursuant to Section 3.03 of the Plan, the annual benefit, if any, payable to or
on account of a Member under Section 3.01 of the Plan shall be converted by the
Actuary and shall be payable to or on account of the Member in the “Regular
Form” of payment, utilizing for that purpose the same actuarial factors and
assumptions then used by the Retirement Fund to determine actuarial equivalence
under the Retirement Fund. For purposes of the Plan, the “Regular Form” of
payment means an annual benefit payable for the Member’s lifetime and the death
benefit described in Section 3.04 of the Plan.

3.03 (a) A Member may, with the prior written consent of the Plan Administrator,
elect in writing prior to the making of any annuity payment under this Article 3
to have the annual benefit, if any, payable to or on account of a Member under
Section 3.02 of the Plan converted by the Actuary to any optional form of
payment then permitted under the Retirement Fund that is a life annuity within
the meaning of Section 1.409A-2(b)(2)(ii) of the Regulations promulgated under
IRC Section 409A other than the “Regular Form” of payment and that is
actuarially equivalent to the “Regular Form” of payment. The Actuary shall
utilize for the purpose of that conversion the same actuarial factors and
assumptions then used by the Retirement Fund to determine actuarial equivalence
under the Retirement Fund.

(b) If a Member who had elected an optional form of payment under this
Section 3.03 dies after the date his benefit payments under the Plan had
commenced, the only death benefit, if any, payable under the Plan in respect of
said Member shall be the amount, if any, payable under the optional form of
payment which the Member had elected under the Plan. If a Member who had elected
an optional form of payment under this Section 3.03 dies before the date his
benefit payments under the Plan commence, his election of an optional form of
benefit shall be inoperative.

(c) An election of an optional form of payment under this Section 3.03 may be
made only on a form prescribed by the Plan Administrator and filed by the Member
with the Plan Administrator prior to the commencement of payment of his benefit
under Section 3.02 of the Plan.

3.04 Upon the death of a Member who had not elected an optional form of payment
under Section 3.03 of the Plan, a death benefit shall be paid to the Member’s
beneficiary in a lump sum equal to the excess, if any, of (i) over (ii), where:

(i) is an amount equal to twelve (12) times the annual benefit, if any, payable
under Section 3.02 of the Plan; and

(ii) is the sum of the benefit payments, if any, which the Member had received
under this Article 3.

3.05 If a Member to whom an annual benefit is payable under this Article 3 dies
before commencement of the payment of his benefit, the death benefit payable
under Section 3.02 of the Plan shall be payable to the Member’s beneficiary as
if the payment of the Member’s benefit had commenced on the first day of the
month in which his death occurred.

3.06 The annual benefit, if any, payable to or on account of a Member under this
Article 3 shall commence to be paid no earlier than (i) the Member’s Separation
from Service, (ii) the date the Member becomes disabled, within the meaning of
IRC Section 409A(a)(2)(c), or (iii) the Member’s death, and the time or schedule
of payments shall not be accelerated except as provided in Regulations
promulgated pursuant to IRC Section 409A, nor shall any payment of benefits be
deferred to a date other than the date fixed for such payment. Such annual
benefit shall be paid in monthly installments commencing on the first day of the
month next following the Member’s Separation from Service constituting the
Member’s Retirement under the Retirement Fund, except that no benefits shall be
paid prior to the date such annual benefit can be definitely determined by the
Plan Administrator. Nothing in this Plan shall be deemed to make the payment of
benefits to a Member under this Article 3 dependent upon the commencement of the
payment of benefits to the Member under the Retirement Fund.

Article 4. Amount and Payment of Defined Contribution Plan Component

4.01 For each calendar year, if the Member’s 401(k) account contributions and/or
regular account contributions under the Defined Contribution Plan for such year
have reached the maximum permitted by the IRC Limitations as determined by the
Plan Administrator, and if the Member’s compensation for that calendar year is
expected to exceed the dollar limitation set forth in IRC Section 401(a)(17) (as
indexed), and if the Member elects to reduce his compensation for such calendar
year by delivering to the Plan Administrator, prior to the commencement of such
calendar year, a written election on such form as the Plan Administrator may
designate, which election shall become irrevocable on the last day of the
calendar year preceding such calendar year, then such Member shall be credited
with an elective contribution addition under this Plan equal to the reduction in
his compensation made in accordance with such election; provided, however, that
the sum of all such elective contribution additions for a Member with respect to
any single calendar year made under this Section 4.01 shall not be greater than
the excess of (i) over (ii), where

(i) is an amount equal to 19% of his compensation (as defined by the Defined
Contribution Plan if its provisions were administered without regard to the IRC
Limitations); and

(ii) is an amount equal to the maximum amount of regular account, 401(k) account
and additional elective deferral (as defined in IRC Section 125 or 414(v))
contributions the Member could make under the Defined Contribution Plan for the
calendar year after giving effect to any limitation or reduction on elective
contributions required by the IRC Limitations.

If the reduction in a Member’s compensation under such election under this
Section 4.01 is determined to exceed the maximum allowable elective contribution
additions for such calendar year, such excess and any related earnings credited
under Section 4.03 of the Plan shall be paid to such Member within the first two
and one-half months of the succeeding calendar year.

4.02 [Intentionally Omitted]

4.03 For each elective contribution addition credited to a Member under
Section 4.01 of the Plan, such Member shall also be credited with a matching
contribution addition under this Article 4 equal to the matching contribution,
if any, that would be credited under the Defined Contribution Plan with respect
to such amount if contributed to the Defined Contribution Plan, determined as if
the provisions of the Defined Contribution Plan were administered without regard
to the IRC Limitations and determined after taking into account the Member’s
actual regular and 401(k) contributions to and actual matching contributions
under the Defined Contribution Plan.

4.04 The Plan Administrator shall maintain a defined contribution benefit
account on the books and records of the Bank for each Member who is a Member by
reason of amounts credited under Section 4.01 of the Plan. The elective
contribution additions, and matching contribution additions of a Member under
Sections 4.01 and 4.03 of the Plan shall be credited to the Member’s defined
contribution benefit account as soon as practicable after the date that the
compensation reduced under Section 4.01 of the Plan would otherwise have been
paid to such Member. In addition, the defined contribution benefit account of a
Member shall be credited or debited from time to time with an investment return
at a rate substantially equivalent to the net rate of return based on the
Member’s account investment choices as offered by the Plan servicer.

4.05 The balance credited to a Member’s defined contribution benefit account
shall be paid to the Member in a lump sum payment on the date that is the first
business day after the 60th day following the Member’s Separation from Service
with the Bank, or at such other date or dates that begins within ten (10) years
of his Separation from Service and in such form as the Member shall have elected
in writing to the Bank on or before December 31, 2016, or, in the case of a
Member who shall first elect to reduce his compensation pursuant to Section 4.01
of the Plan subsequent to December 31, 2016, at the time the Member first so
elects to reduce his compensation, subject to the provisions of Section 4.07 of
the Plan.

If no election is made or if the election is not timely or properly made,
distribution will be made in the form of a single lump sum payment. An election
as to the manner of payment may not be changed after the payment has been made
or payments have commenced. Prior to that time, a Member may change his election
by filing a new election form with the Plan Administrator; provided, however,
that: (i) the new election will not take effect until at least 12 months after
the date the new election is filed; (ii) the single lump sum payment or the
commencement of installment payments with respect to which such election is made
must be deferred for a period of not less than five years from the date such
payment would otherwise have been made; and (iii) the new election is filed at
least 12 months prior to the date of the first scheduled payment under the Plan.

If installment distributions are elected, the initial installment amount will be
the account balance otherwise payable in a single sum multiplied by a fraction,
the numerator of which is one and the denominator of which is the total number
of installment payments. Subsequent installments will also be a fraction of the
unpaid account balance, the numerator of which is always one but the denominator
of which is the denominator used in calculating the previous installment minus
one. For example, if five installment payments are elected, the initial
installment will be one-fifth of the single sum account balance, the second will
be one-fourth the remaining account balance, the third installment will be
one-third the remaining account balance, and so on. The account will continue to
earn benefits based on the investment choices of the Member.

If the Member’s account balance upon eligibility for election disbursements is
less than $10,000, then the entire amount will be paid in a single lump sum
payment regardless of the Member’s payment election.

4.06 If a Member dies or becomes disabled (within the meaning of IRC
Section 409A(a)(2)(c)) prior to receiving the balance credited to his defined
contribution benefit account under Section 4.05 of the Plan, the balance in his
defined contribution benefit account at the time of the member’s death shall be
paid, in the event of his death, to his Beneficiary or, in the event of his
disability, to him, in a lump sum payment as soon as reasonably practicable
after his death or disability, as applicable.

4.07 Subject to Section 4.08, the benefit under this Article 4 shall be paid at
the time or times and in the form in which such benefit is payable pursuant to
Section 4.05 of the Plan and shall commence to be paid no earlier than (i) the
Member’s Separation from Service, (ii) the date the Member becomes disabled,
within the meaning of IRC Section 409A(a)(2)(c), or (iii) the Member’s death,
and the time or schedule of payments provided in Section 4.05 of the Plan shall
not be accelerated except as provided in Regulations promulgated pursuant to IRC
Section 409A, nor shall any payment of benefits be deferred to a date other than
the date fixed for such payment.

4.08 Upon a finding that the Member has suffered an Unforeseeable Emergency,
subject to compliance with IRC Section 409A the Plan Administrator may, at the
request of the Member, accelerate distribution of benefits or approve reduction
or cessation of current deferrals under Section 4.01 in the amount reasonably
necessary to alleviate such Unforeseeable Emergency, subject to the following
conditions: (i) the request to take this type of distribution shall be made by
filing a form provided by and filed with the Plan Administrator prior to the end
of any calendar month; (ii) the amount distributed pursuant to this Section 4.08
with respect to an Unforeseeable Emergency shall not exceed the amount necessary
to satisfy such financial emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise, by liquidation of the
Member’s assets (to the extent the liquidation of such assets would not itself
cause severe financial hardship), or by cessation of deferrals under
Section 4.01; and (iii) the amount determined by the Plan Administrator as the
distribution shall be paid in a lump sum as soon as practicable after the end of
the calendar month in which this special distribution election is made and
approved by the Plan Administrator.

Article 5. Source and Method of Payments

All payments of benefits under the Plan, whether arising under Article 3 with
respect to the Retirement Plan Component of the Plan or under Article 4 with
respect to the Defined Contribution Plan Component of the Plan, shall be paid
from, and shall only be a general claim upon, the general assets of the Bank,
notwithstanding that the Bank, in its discretion, may establish a bookkeeping
reserve or a grantor trust (as such term is used in IRC Sections 611 through
677) to reflect or to aid it in meeting its obligations under the Plan with
respect to any Member or prospective Member or beneficiary; provided, that no
contributions to such a grantor trust shall be made by the Bank during any
“restricted period” as such term is defined in IRC Section 409(A)(b)(3)(B). No
benefit whatever provided by the Plan shall be payable from the assets of the
Retirement Fund or the Defined Contribution Plan. No Member shall have any
right, title or interest whatever in or to any investments which the Bank may
make or any specific assets which the Bank may reserve to aid it in meeting its
obligations under the Plan. A Member will be fully “vested” in the defined
contribution benefit account balance at all times.

Article 6. Designation of Beneficiaries

6.01 Each Member of the Plan may file with the Plan Administrator a written
designation of one or more persons as the beneficiary who shall be entitled to
receive the amount, if any, payable under the Plan upon his death. A Member may,
from time to time, revoke or change his beneficiary designation without the
consent of any prior beneficiary by filing a new designation with the Plan
Administrator. The last such designation received by the Plan Administrator
shall be controlling; provided, however, that no designation, or change or
revocation thereof, shall be effective unless received by the Plan Administrator
prior to the Member’s death, and in no event shall it be effective as of a date
prior to such receipt.

6.02 If no such beneficiary designation is in effect at the time of a Member’s
death, or if no designated beneficiary survives the Member, or if, in the
opinion of the Plan Administrator, such designation conflicts with applicable
law, the Member’s estate shall be deemed to have been designated as his
beneficiary and shall be paid the amount, if any, payable under the Plan upon
the Member’s death. If the Plan Administrator is in doubt as to the right of any
person to receive such amount, the Bank may retain such amount, without
liability for any interest thereon, until the rights thereto are determined, or
the Bank may pay such amount into any court of appropriate jurisdiction and such
payment shall be a complete discharge of the liability of the Plan and the Bank
therefor.

Article 7. Administration of the Plan

7.01 The Board of Directors has delegated to the Plan Administrator, subject to
those powers which the Board has reserved as described in Article 8 of the Plan,
general authority over and responsibility for the administration and
interpretation of the Plan. The Plan Administrator shall have full power and
authority to interpret and construe the Plan, and to make all determinations
considered necessary or advisable for the administration of the Plan and any
trust referred to in Article 5 of the Plan, and the calculation of the amount of
benefits payable thereunder, and to review claims for benefits under the Plan.
The Plan Administrator’s interpretations and constructions of the Plan and its
decisions or actions thereunder shall be binding and conclusive on all persons
for all purposes. However, a Member may in writing appeal a decision of the Plan
Administrator to the Committee as provided for in Section 7.03.

7.02 If the Plan Administrator deems it advisable, it shall arrange for the
engagement of a Plan servicer and advisors for investment plan options from
which the Members choose, an Actuary, legal counsel and certified public
accountants (who may be counsel to or accountants for the Bank), and other
consultants, and make use of agents and clerical or other personnel, for
purposes of operating the Plan and retaining the Plan records concerning
accounts, Member elections and beneficiary selections. The Plan Administrator
may rely upon the written opinions of such Plan servicer and advisors, Actuary,
counsel, accountants and consultants, and upon any information supplied by the
Retirement Fund for purposes of Article 3 of the Plan, and delegate to any agent
its authority to perform any act hereunder, including, without limitation, those
matters involving the exercise of discretion; provided, however, that such
delegation shall be subject to revocation at any time at the discretion of the
Plan Administrator. The Plan Administrator shall report to the Board of
Directors, or to a committee designated by the Board, at such intervals as shall
be specified by the Board or such designated committee, with regard to the
matters for which it is responsible under the Plan.

7.03 All claims for benefits under the Plan shall be submitted in writing to the
Plan Administrator. Written notice of the decision on each such claim shall be
furnished with reasonable promptness to the Member or his beneficiary (the
“claimant”). The claimant may request a review by the Committee of any decision
denying the claim in whole or in part. Such request shall be made in writing and
filed with the Committee within 30 days of such denial. A request for review
shall contain all additional information which the claimant wishes the Committee
to consider. Written notice of the decision on review shall be furnished to the
claimant not later than 90 days following the Committee’s receipt of the request
for review. The Committee may hold any hearing or conduct any independent
investigation which it deems desirable to render its decision and the decision
on review shall be made as soon as feasible after the Committee’s receipt of the
request for review. Written notice of the decision on review shall be furnished
to the claimant and reported to the Plan Administrator. For all purposes under
the Plan, such decisions on claims (where no review is requested) and decisions
on review (where review is requested) shall be final, binding and conclusive on
all interested persons as to all matters relating to the Plan.

7.04 All expenses incurred by the Bank, the Committee, or the Plan Administrator
in their administration of the Plan shall be paid by the Bank.

Article 8. Amendment and Termination

The Board of Directors may amend, suspend or terminate, in whole or in part, the
Plan without the consent of the Committee, Plan Administrator, or any Member,
beneficiary or other person, except that no amendment, suspension or termination
shall retroactively impair or otherwise adversely affect the rights of any
Member, beneficiary or other person to benefits under the Plan which have
accrued prior to the date of such action, as determined by the Committee in its
sole discretion. The Plan Administrator may take any action which may be
necessary or appropriate to facilitate the administration, management and
interpretation of the Plan or to conform the Plan thereto, provided any such
action does not have a material effect on the then currently estimated cost to
the Bank of maintaining the Plan. Notwithstanding anything else to the contrary
contained herein, upon termination of the Defined Contribution Plan Component of
the Plan or the Retirement Plan Component of the Plan, the applicable account
balances and benefits shall be paid to each member, beneficiary or other person
entitled to benefits in accordance with the applicable plan termination rules
described in Treas. Reg. Section 1.409A-3(j)(4)(ix).

Article 9. General Provisions

9.01 The Plan shall be binding upon and inure to the benefit of the Bank, and
its successors and assigns, and the Members, and their successors, assigns,
designees and estates. The Plan shall also be binding upon and inure to the
benefit of any successor organization succeeding to substantially all of the
assets and business of the Bank, but nothing in the Plan shall preclude the Bank
from merging or consolidating into or with, or transferring all or substantially
all of its assets to, another organization which assumes the Plan and all
obligations of the Bank hereunder. The Bank agrees that it will make appropriate
provision for the preservation of Members’ rights under the Plan in any
agreement or plan which it may enter into to effect any merger, consolidation,
reorganization or transfer of assets. Upon such a merger, consolidation,
reorganization or transfer of assets and assumption of Plan obligations of the
Bank, the term “Bank” shall refer to such other organization and the Plan shall
continue in full force and effect until terminated pursuant to Article 8.

9.02 Neither the Plan nor any action taken thereunder shall be construed as
giving to a Member the right to be retained in the employ of the Bank or as
affecting the right of the Bank to dismiss any Member from its employ.

9.03 The Bank shall withhold or cause to be withheld from all benefits payable
under the Plan all federal, state, local or other taxes required by applicable
law to be withheld with respect to such payments.

9.04 No right or interest of a Member under the Plan may be assigned, sold,
encumbered, transferred or otherwise disposed of and any attempted disposition
of such right or interest shall be null and void.

9.05 If the Plan Administrator shall find that any person to whom any amount is
or was payable under the Plan is unable to care for his affairs because of
illness or accident, or is a minor, or has died, then any payment, or any part
thereof, due to such person or his estate (unless a prior claim therefor has
been made by a duly appointed legal representative), may, if the Plan
Administrator is so inclined, be paid to such person’s spouse, child or other
relative, an institution maintaining or having custody of such person, or any
other person deemed by the Plan Administrator to be a proper recipient on behalf
of such person otherwise entitled to payment. Any such payment shall be in
complete discharge of the liability of the Plan and the Bank therefor.

9.06 To the extent that any person acquires a right to receive payments from the
Bank under the Plan, such right shall be no greater than the right of an
unsecured general creditor of the Bank.

9.07 All elections, designations, requests, notices, instructions and other
communications from a Member, beneficiary or other person to the Plan
Administrator required or permitted under the Plan shall be in such form as is
prescribed from time to time by the Plan Administrator and shall be mailed by
first-class mail or delivered to such location as shall be specified by the Plan
Administrator and shall be deemed to have been given and delivered only upon
actual receipt thereof at such location.

9.08 The benefits payable under the Plan shall be in addition to all other
benefits provided for employees of the Bank and shall not be deemed salary or
other compensation by the Bank for the purpose of computing benefits to which he
may be entitled under any other plan or arrangement of the Bank.

9.09 No Plan Administrator or Committee member shall be personally liable by
reason of any instrument executed by him or on his behalf, or action taken by
him, in his capacity as a Committee member nor for any mistake of judgment made
in good faith. The Bank shall indemnify and hold harmless the Retirement Fund
and each Plan Administrator, Committee member, and each employee, officer or
director of the Bank or the Retirement Fund, to whom any duty, power, function
or action in respect of the Plan may be delegated or assigned, or from whom any
information is requested for Plan purposes, against any cost or expense
(including fees of legal counsel) and liability (including any sum paid in
settlement of a claim or legal action with the approval of the Bank) arising out
of anything done or omitted to be done in connection with the Plan, unless
arising out of such person’s fraud or bad faith.

9.10 In the event the Bank in error makes an overpayment, the Member agrees that
the Bank, with notice to the Member, may charge the account back.

9.11 The captions preceding the sections of the Plan have been inserted solely
as a matter of convenience and shall not in any manner define or limit the scope
or intent of any provisions of the Plan.

9.12 The Plan shall be construed according to the laws of the State of New York
in effect from time to time.

The Federal Home Loan Bank of New York Amended and Restated Defined Benefit &
Defined Contribution Benefit Equalization Plan has been duly adopted by the Bank
this 5th day of December, 2016, to be effective as of January 1, 2017.

FEDERAL HOME LOAN BANK OF NEW YORK

By: Mildred Tse-Gonzalez
Director of HR

Attest:

Brian Finnegan
Corporate Secretary

